Citation Nr: 0619420	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-01 763	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the deviated nasal septum disability.

2.  Entitlement to service connection for sinusitis secondary 
to the service connected deviated nasal septum disability.

3.  Entitlement to service connection for asthma secondary to 
the service connected deviated nasal septum disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1977 to 
February 1980.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from an April 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the service 
connection claim on appeal.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

The December 2003 Statement of the Case (SOC) refers to VA 
treatment records dated between January 2, 2003 and July 14, 
2003; however, these medical records are not included in the 
record before the Board.  In addition, the VA examiner who 
conducted the February 2003 VA examination mentions the 
report of sinus imaging studies conducted in November 2002; 
again, this report is not currently of record.

Furthermore, review of the claims file reveals that the 
appellant was seen in a VA facility in April 1980 with a 
provisional diagnosis of rhinitis.  It does not appear that 
any subsequent treatment records have been obtained.

VA is, therefore, on notice of records that may be probative 
to the claims on appeal.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  In addition, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore in order to fulfill the 
duty to assist, all of the relevant VA treatment records 
should be obtained and associated with the claims file.  
Consequently, the appellant's complete VA treatment records 
relating to the appellant's nose, sinuses and bronchi should 
be obtained and associated with the claims file.

The United States Court of Appeals for Veterans Claims 
(Court) has held that has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a), should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The appellant contends that, as a 
result of his service-connected deviated septum disability, 
he now suffers from sinusitis and asthma.  However, it does 
not appear that the RO considered the application of the 
Allen case to the appellant's secondary service connection 
claims.

In light of the foregoing, this case is REMANDED for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his claims and 
of what part of such evidence he should 
obtain, and what part the RO will yet 
attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2005).

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran's nose/nasal passages 
since his service separation should be 
identified and obtained.  This should 
include nurses' notes, progress notes, 
doctors' orders, medications, medical 
evaluations, imaging reports, and all 
other information not already of record.  
In particular, all records from the San 
Juan VAMC since April 1980 to the present 
should be obtained and associated with 
the claims file.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the 
secondary service connection claims, 
including arranging for any and all 
appropriate VA examinations, and 
following all applicable regulations and 
directives implementing the provisions of 
the VCAA delineating VA's duties 
regarding notice and development.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports, if any.  If any 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

7.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue of an increased rating for the 
deviated nasal septum, as well as the 
issues of secondary service connection 
for sinusitis and asthma.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The 
readjudication should include 
consideration of whether any sinus or 
asthma pathology has been caused or made 
worse by the appellant's service-
connected deviated nasal septum 
disability.  (If any additional 
development, such as the scheduling of 
any kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.).  

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



